Exhibit 10.1





2015 Bonus Awards
Name and Title
Bonus Target*
Goal Percentage Achieved
Bonus Target Achieved*
2015 Salary
Total Cash Bonus Awarded
Charles J. Link, Jr., M.D.
60%
110%
66%
$640,700
$422,862
Chairman of the Board and Chief Executive and Scientific Officer
 
 
 
 
 
Nicholas N. Vahanian, M.D.
50%
115%
57.5%
$531,800
$305,785
Director, President and Chief Medical Officer
 
 
 
 
 
John B. Henneman, III
40%
115%
46%
$365,200
$167,992
Chief Financial Officer
 
 
 
 
 
W. Jay Ramsey, M.D., Ph.D.
35%
N/A
N/A
$345,800
$172,900
Clinical and Regulatory Compliance Officer (1)
 
 
 
 
 
Carl Langren
30%
100%
30%
$250,000
$75,000
Vice President of Finance
 
 
 
 
 
Brian Wiley
30%
100%
30%
$319,600
$95,880
Chief Commercial Officer
 
 
 
 
 
 
 
 
 
 
 
* Bonus Targets listed as percentage of 2015 Base Salary
 
 
 
 
 
 
(1) Dr. Ramsey retired from the Company on May 22, 2015. His separation
agreement provided that he would be paid a bonus equivalent to six month of his
base salary for 2015.





